UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4833



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARVIN BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CR-01-60)


Submitted:   February 14, 2005             Decided:   March 4, 2005


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Megan J. Schueler, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. Charles T.
Miller, Acting United States Attorney, John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Marvin Brown appeals the district court’s order revoking

his supervised release and imposing a term of eighteen months of

imprisonment.      Because we find no merit to Brown’s argument on

appeal, we affirm.

          Brown asserts, as he did before the district court, that

the Supreme Court’s decision in Blakely v. Washington, 124 S. Ct.

2531 (2004), invalidated the entire Sentencing Reform Act and

therefore the district court did not have authority to impose or

revoke any term of supervised release. In United States v. Booker,

125 S. Ct. 738 (2005), the Supreme Court applied the Blakely

decision to the federal sentencing guidelines and concluded that

the Sixth Amendment is violated when a district court imposes a

sentence under the Sentencing Guidelines that is greater than a

sentence based solely upon facts found by the jury.   Booker, 125 S.

Ct. at   752-56.    Rather than totally invalidating the Guidelines,

however, the Court held that the Guidelines are no longer binding

on the district courts, but are advisory only.    To effectuate this

remedy, the Court severed two provisions of the Sentencing Reform

Act (18 U.S.C. § 3553(b)(1), requiring sentencing courts to impose

a sentence within the guideline range, and 18 U.S.C. § 3742(e),

setting forth standards of review on appeal).     Sentencing courts

are now required to consider the applicable guideline range, but




                                 - 2 -
may “tailor the sentence in light of other statutory concerns

. . . .”      Booker, 125 S. Ct. at 757.

              We conclude that Booker provides Brown no grounds for

relief. First, contrary to Brown’s argument, the Supreme Court did

not totally invalidate the Sentencing Reform Act, but in fact left

the great majority of the Act’s provisions intact and legally

effective.      Booker, 125 S. Ct. at 764 (“The remainder of the Act

‘function[s] independently.’”).        More specifically, the provision

of the Act that governs supervised release, 18 U.S.C.A. § 3583

(West 2000 & Supp. 2004), was not affected by Booker.            Booker, 125

S. Ct. at 764-68.      Finally, the change effected by Booker--making

the Sentencing Guidelines merely advisory--was not a change in the

manner in which the Guidelines were applied to revocations of

supervised release pre-Booker. See United States v. Davis, 53 F.3d

638, 642 (4th Cir. 1995) (“Chapter 7’s policy statements are now

and have always been non-binding, advisory guides to district

courts in supervised release revocation proceedings.”).

              We accordingly affirm the order of the district court

revoking Brown’s supervised release and imposing a term of eighteen

months of imprisonment. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED



                                     - 3 -